J-A24001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THE BANK OF NEW YORK, FKA THE BANK              IN THE SUPERIOR COURT OF
OF NEW YORK AS TRUSTEE FOR THE                        PENNSYLVANIA
CERTIFICATE HOLDERS OF CWALT, INC.
ALTERNATIVE LOAN TRUST 2007-ITI,
MORTGAGE-PASS-THROUGH
CERTIFICATES, SERIES 2007-ITI



                   v.

JAMES R. DAVIS, JR. SHEILA DAVIS

                        Appellants                  No. 2073 EDA 2015


               Appeal from the Order Entered June 23, 2015
           In the Court of Common Pleas of Montgomery County
               Civil Division at No(s): 09791 May Term 2014


BEFORE: BOWES, OTT AND SOLANO, JJ.

MEMORANDUM BY BOWES, J.:                       FILED SEPTEMBER 15, 2016

     James R. Davis, Jr. and Sheila Davis (collectively the “Davises”) appeal

from June 23, 2015 order granting summary judgment in favor of The Bank

of New York, f/k/a the Bank of New York as Trustee for the Certificate Holder

of CWALT, Inc. Alternative Loan Trust 2007-1T1, Mortgage-Pass-Through

Certificates, Series 2007-1T1 (“BNY”). We affirm.

     We summarize the facts as presented by the trial court.       See Trial

Court Opinion, 12/7/15, at 2-3.      The Davises executed a mortgage, which

was recorded, securing the real property located at 1503 Grasshopper Road,

Huntingdon Valley, Pennsylvania. This mortgage secured a promissory note
J-A24001-16


the Davises provided to Countrywide Home Loans, Inc. (“Countrywide”) in

consideration of a loan to them in the amount of $420,880.72, with

payments to commence on March 1, 2007. On April 1, 2013, the Davises

defaulted on the note and mortgage by failing to make their monthly

payment. As a result, Countrywide provided them with the requisite notice

of default, Act 91 notice, and notice of its intention to foreclose.

         On June 21, 2013, the mortgage was assigned to BNY.               That

assignment was properly recorded, and, on May 2, 2014, BNY commenced

the underlying mortgage foreclosure action by the filing of a complaint in

mortgage foreclosure.       The Davises filed an answer to BNY’s complaint,

attaching duly-signed copies of the mortgage and the note. Subsequently,

BNY filed a motion for summary judgment, which the court granted in its

favor.     The Davises filed a timely appeal and complied with the court’s

directive to file a Rule 1925(b) statement of errors complained of on appeal,

and the court issued its Rule 1925(a) opinion.

         The Davises raise one issue for our consideration: “Did the trial court

commit an error of law in granting foreclosing lender’s motion for summary

judgment when Appellee lacked ‘authority’ by not holding nor possessing a

prejudgment negotiated transfer of note through the chain of loan title?”

Appellant’s brief at 8.

         Our scope and standard of review of a trial court’s order granting

summary judgment is as follows.


                                       -2-
J-A24001-16


             In reviewing an order granting summary judgment, our
      scope of review is plenary, and our standard of review is the
      same as that applied by the trial court . . . [a]n appellate court
      may reverse the entry of a summary judgment only where it
      finds that the lower court erred in concluding that the matter
      presented no genuine issue as to any material fact and that it is
      clear that the moving party was entitled to judgment as a matter
      of law. In making this assessment, we view the record in the
      light most favorable to the nonmoving party, and all doubts as to
      the existence of a genuine issue of material fact must be
      resolved against the moving party. Where our analysis involves
      solely questions of law, our review is de novo.

             Thus, our responsibility as an appellate court is to
      determine whether the record either established that the
      material facts are undisputed or contains insufficient evidence of
      facts to make out a prima facie cause of action, such that there
      is no issue to be decided by the fact finder.

Gerber v. Piergrossi, 2016 WL 3414993 (Pa.Super. 2016) at *3 (citation

omitted).

      The Davises contend that BNY lacks standing to foreclose on the

mortgage since it did not produce a properly endorsed or transferred note.

They assert further that, without proof that BNY is in possession of the note,

it lacks authority to foreclose.   Thus, the Davises maintain, there exists a

genuine issue of material fact until BNY provides evidence that it holds their

note, and summary judgment is inappropriate.

      The Honorable Thomas C. Branca authored a thorough and well-

reasoned opinion rejecting the Davises’ challenge to BNY’s standing to

foreclose.   After reviewing the certified record and the parties’ briefs, we

affirm on the basis of the trial court’s opinion.   See Trial Court Opinion,

12/7/15, at 7-10 (concluding BNY adequately demonstrated its status as real

                                      -3-
J-A24001-16


party in interest by attaching copies of the note, endorsed in blank, to its

complaint, and by attaching an affidavit to its motion for summary

judgment, to the effect that it was in possession of the original note; the

trial court observed the Davises did not offer evidence to contradict BNY’s

averments and did not seek discovery, but rather, attached a copy of the

same note to its answer to BNY’s complaint, thereby conceding that the

holder of the note was entitled to enforcement).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2016




                                    -4-
                                                                                             Circulated 08/31/2016 02:43 PM




IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA
                        ClVIL ACTION - LAW

     THE BANK OF NEW YORK MELLON                               NO. 14~09791
     FKA THE BANK OF NEW YORK AS                                   2073 EDA 2015
     TRUSTEE FOR THE
     CERTIFICA TEHOLDERS OF CW ALT,
     INC. ALTERNTATIVE LOAN TRUST
     2007*1 Tl. MORTGAOE-PASS~THROUGH:
      CERTIFICATES, SERlES 2007~1Tl
                                                                     101,J..097'>1-IJOJf,12 'f"Wl ~ J:l'J P\C i1 W58<>7GJ
                                     Plaintiff                                                Opinfon
                     v.                                              R~'l)tr.72593466 l'u::S0.00
                                                                                ~ Ind. I~\)'· ~font(.'!)l'rulhon<>lllry

JAMES R. DAVIS, JR. AND SHEILA DAVIS:
                          Defendants

                                                 OPINION

                                                                                     December 7, 2015

     I.     INTRODUCTION

            James R. Davis, Jr. and Sheila Davis (collectively, "Defendants") appeal pro se'

     from this Court's Order, dated June 23, 2015, granting Plaintiff, Bank of New York

     Mellon f/k/a Bank ofNew York's ("BNY")2 Motion for Summary Judgment and

     entering judgment, in rem) in favor of BNY and against Defendants in the amount of

 $428,836.43, plus interest at the per diem rate of $6 J .33 until judgment is paid in full plus

 any additional recoverable costs and charges collectible under the subject Mortgage. For

 the reasons that follow, Defendants' appeal is without merit and the Court's Order, dated

 June 23, 2015, should be AFFIRMED.


 I
  While tho Court is cognizant of Defendants' prose status on appeal, Defendants are bound and obligated
to comply with the relevant rules of procedural and substantive law. See Jones v, Rudenstetn, 585 A.2d
520, 522 {Pa, Super, Ct. 1991) (Citing Farretta v. California, 422 U.S. 806, 834 n. 46 (1975)). Of note,
however, is Defendants' recent retention of David Michelson, Esquire, as counsel who filed his entry of
appearance on Octoher 28, 2015.
2
  While the docket designates Plaintiff as "Bank of Now York Mellon" formerly known as "Bank of Now
York," Plaintiff's complete designation in their pleading and assignment of the Mortgage is "Bank of New
York Mellon FKA Bank of New York as Trustee for the Certlficateholders of CW ALT, Inc, Alternative
Loan Trust 2007-11'1, Mortgage-Pass Through Certificates, Series 2007~1TI ."
     II.    STATEMENT OF THE CASE

            The instant dispute arises from a. Mortgage (tho "Mortgage") securing the

    real property (the "Property") located at 1503 Grasshopper Road, Huntingdon

    Valley, Pennsylvania, executed and delivered by Defendants to Mortgage

    Electronic Registration Systems, Inc, (11MERS") as nominee for Countrywide

    Home Loans, Inc. ("Countrywide,,) on January 9, 2007, and recorded on February

    12, 2007.3 The Mortgage secured Defendants' obligations under the Promissory

    Note (the "Note"), given to Countrywide in consideration of a loan to Defendants

    in the amount of $420,880. 72, with interest thereon at 6.125%, payable in equal

    monthlyinstallments of $2,557.32 commencing on March 1, 2007.4 In relevant

    portion the Mortgage specifically provided the following:

           This Security Instrument secures to Lender: (i) the repayment of the Loan,
           and all renewals, extensions and modifications of the Note; and (ii) the
           performance of Borrower's covenants and agreements under this Security
           Instrument and the Note. For this purpose, Borrower does hereby
           mortgage, grant and convey to MERS (solely as nominee for Lender and
           Lender's successors and assigns) and to the successors and assigns of
           MERS, the following described property located in the County of
           Montgomery ... [SJ


           Thereafter, on April 1, 2013, Defendants defaulted on the Note and

Mortgage by failing to make the previously agreed upon monthly payments, On

April 12, 2013t the required Notices of Default and Intention to Foreclose were

sent to Defendants at the Property via certified and regular mail,6 On June 21,

2013, the Mortgage was assigned by MERS as nominee for Countrywide to BNY,

3
  [Compl, at Bx. B (the "Mortgage") (Montgomery County Record of Deeds, Instrument II 2007018944,
Book 12029 at Page 00091), 5/2/14].
4
  [Comp!. at Ex. A (the 1'Note11)].
5
  [Compl, at Ex. B].
6
  [Comp!. at Ex. E]; See 4 l P.S. § 403.

                                                 2
     which assignment (the "Assignment") was duly recorded in the Office of the

     Recorder of Deeds of Montgomery County on the same date,"

            On May 2, 2014, BNY instituted the instant mortgage foreclosure action against

     Defendants. On June 16, 2014, Defendants filed an Answer to BNY's Complaint,

     attaching thereto the copies of the same Mortgage, and Note endorsed in blank, and
                                                                                                         8
    bearing Defendants' notarized signatures, which BNY had attached to its Complaint                        On

    April 17, 2015, BNY filed a Motion for Summary Judgment, which Defendants answered

    on May 18, 2015. Defendants, however, neglected to face their Answer with the required

    cover sheet whereupon they could have requested the discovery they now complain they

    were denied. 9 TI1e parties waived oral argument on the Motion, and the undersigned

    granted the Motion by Order dated June 23, 2015.

           On July 7, 2015, Defendants timely filed and served upon the undersigned n

    Notice of Appeal, and on July 27.2015, Defendants timely filed and served upon the

    undersigned their 'Concise Statement of Errors Complained Of On Appeal'                 (Pa. R. A. P,.

    "I 925(b) Statement") which set forth the following:

           1.      The Court committed an error of law when granting plaintiff The
          Bank of New York FKA The Bank of New York as Trustee for the
          Certificatcholders ofCWALT, Inc. Alternative Loan Trust 2007-lTl,
          Mortgage-Pass- Through Certificates, Series 2007-lTl (The Bank of
          NEW YORK FKA) motion for summary judgment because there were
          genuine issues of material fact regarding whether the plaintiff The Bank of
          New York FKA is the real party in interest.

          2.     The Court committed an error of law when granting plaintiff The
          Bank of New York FKA motion for summary judgment because there

7
  [ Comp 1. at Bx. C (" Assignment") (Montgomery County Record of Deeds, Insnum ent #201306631 8,
Book 13622 at Page 00486)].
8
  [Defs, "Ans.to Compl., at Ex. A ("Note"), B ("Mortgage"), 6/16/J4J,
9 See e.g., Montco. Local R, 1035.2(a)(l)(bXl), 2.05.2(b), 1035.2(a)(2Xc)(l) requiring motions and
responses to be faced with a cover sheet, whereupon the parties may request additional discovery to he
concluded within sixty (60) days from the tiling of the motion.

                                                    3
         were genuine issues of material fact regarding whether plaintiff is the
         holder of the original Note upon which judgment is sought.

         3.     The Court committed an error oflaw when granting The Bank of
         New York FKA motion for summary judgment because there were
         genuine issues of material fact regarding whether [sic] affidavit is
         sufficient for this mortgage loan given the Certiflcateholders of CWALT,
         Inc. Alternative Loan Trust 2007-lTl, Mortgage-Pass-Through
         Certificates) Series 2007-1 Tl is a pool of loans.

        4.      The Court committed an error of law when granting plaintiff The
        Bank of New York FKA motion for summary judgment because there
        were genuine issues of material fact regarding plaintiffs failure to file note
        with the Trial Court [slcJ least 20 days before hearing on its motion for
        Summary Judgment.

        5.     The Court committed an error of law when granting The Bank of
        New York FKA motion for summary judgment because there were
        genuine issues of material fact since affidavits are often submitted to
        prove default that are conclusory and insufficient.

 III.   DISCUSSION

        Summary judgment as a matter of law is appropriate when "there is no genuine

issue of material fact as to a necessary element of the cause of action. Pa. R. C.P.

 1035.2(1 ). The record is to be viewed in the light most favorable to the nonmoving party,

and all doubts as to the presence of a genuine issue of material fact must be resolved

against the moving party. Albright v. Abington Mem'l Hosp., 696 A.2d 1159, 1165 (Pa.

1997) (citing Pennsylvania State University v. County of Centre, 615 A.2d 303, 304 (Pa.

1992)). However, "[wjhere the non-moving party bears the burden of proof on an issue,

he may not merely rely on his pleadings or answers in order to survive summary

judgment. Failure of a non-moving party to adduce sufficient evidence on an issue

essential to his case and on which it bears the burden of proof establishes the entitlement

of the moving party to judgment as a matter of law." JP Morgan Chase Bank, N.A. v,




                                             4
     Murray, 63 A.3d 1258, 1261-62 (Pa. Super. Ct. 2013) (internal quotation omitted). More

     speciflcally, to preclude entry of judgment, respondents must identify:

            (1) one or more issues of fact arising from evidence in the record
                controverting the evidence cited in support of the motion or from a
                challenge to the credibility of one or more witnesses testifying in
                support of the motion, or

            (2) evidence in the record establishing the facts essential to the cause of
                action or defense which the motion cites as not having been
                produced. 10

 In a mortgage foreclosure action, summary judgment is appropriate if the mortgagors

 "admit that the mortgage is in default, that they have failed to pay interest on the

 obligation, and that the recorded mortgage is in the specified amount." Cunningham v.

 McWllllams, 714 A.2d 1054, 1057 (Pa. Super. Ct. 1998) (citing Landau v. W. Pa. Nat'l

 Bank, 282 A.2d 335, 340 (Pa. 1971 )). Finally, when reviewing a grant of summary

judgment, the appellate court may only disturb the order of the trial court when it is

 determined that there has been an error of law or a clear abuse of discretion. Shomo v.

Scribe, 686 A.2d 1292, 1294 (Pa. 1996); Panichellt v. Liberty Mutual Insurance Group,

669 A.2d 930, 931 (Pa. 1996).

The Court Properly Grant~d HNY's Motion for Summary Judgment Because
Defendants Failed To Demonstrate The Requisite Genuine Issue of Material Fact.

           This Court will only address the issue ofBNY's standing as a real party interest

(Defendants' issues l, 2 and 4, which collectively challenge BNY's standing as the real

party in interest based on the assertion that BNY does not possess the original Note,) us
                                                                                                11
Defendants' remaining issues are incomprehensible and, are, therefore, waived.


10
  Pa. R.C.P. 1035.3.
11
  Defendants' third and fifth contentions of error are waived for vagueness. See Pa. R.A.P. 1925(bXiv).
Moreover, to the extent Defendants' fifth Issue appears to challenge BNY's claim of default, such claim is
unavailing, as discussed infra at pages 6~7.

                                                     5
           As set forth above) to preclude entry of judgment a respondent may not rest upon

  mere general denials, but must identify an issue of fact arising from the evidence. Pa.

  R.C.P. 1035.3. Defendants' Answer to BNY's Motion for Summary Judgment, which

 baldly asserts that BNY is not the real party in interest because it has not proven that it

 holds both the Note and Mortgage is insufficient to create a genuine issue of material

 fact, and the Court' sentry of judgment in rem" was wholly appropriate.

      A. To The Extent Defend~1ts            ChaUenge Their Default Such Claims Are Unavailing.
          By way of admissions or general denials, Defendants ultimately admitted their

 status as mortgagors of their Property~13 their execution of the Note, endorsed in blank, as

 attached to BNY' s Complaint and Defendants' Answer; their promise to re-pay the sum

of $420,880.72; 14 their execution of the Mortgage upon their Property to secure payment

of $420,880.72 together with all amounts that come due; 15 their failure to pay the Note

and Mortgage when and as due; 16 a description of their Property;                   17
                                                                                         and that the required

Act 91 Notices were sent to them.18 Having, therefore, admitted the default and the

amount due, entry of judgment against Defendants was appropriate. See Cunningham v.

Mowilltams, 714 A.2d at 1057 (internal citation omitted); see also First Wisconsin Trust

Co. v. Strausser, 653 A.2d 688, 692 (Pa. Super. Ct. 1995) (Holding that general denials

by mortgagees that they are without information sufficient to form a belief as to the truth



12
   ft is well-settled that an action in mortgage foreclosure is strictly an in rem proceeding to affect a judicial
sale of the mortgaged real estate. See First Wisconsin Trust Co. v. Strausser, 653 A.2d 688, 693 n. 4 (Pa.
Super. Ct. 1995).
13
   [Defs.' Ans. to Compl., nt c; 2].
14
   {Dcfs.' Ans. to Compl., at 13].
15
   {Defs.' Ans. to Compl., at 14].
l6 {Defs,' Ans. to Compl., at W 3, 7].
17
    [Defs.' Ans. to Compl., at,J 6).
18
   [Defs.' Ans. to Comp!., at'i 8).

                                                        6
     of averments as to princlpal and interest owing must be considered an admission of those

     facts.)."

             Similarly unavailing is Defendants' response to BNY's averment regarding the

     properly executed and recorded Assignment of Mortgage. Deferdants' litany oflegal

     conclusions on the doctrines of real party in interest and standing hardly constitute the

     specific response necessary to rebut BNYts well-pied averments in their Complaint and

     Summary Judgment Motion. Thus, while Defendants assert that BNY is not the holder of

  the "Note and Mortgage," there can be no doubt as to BNY's possession of the Mortgage

 as it properly pied in both its Complaint and Motion for Summary Judgment, its status as

 assignee of the recorded Mortgage, and the recordation of said Assignment. See Pa.

 R.C.P. l l47(a)(l); see also Wells Fargo Bank, N.A. v. Lupori, 8 A3d 919, 921~22 (Pa.

 Super. Ct. 2010) (By virtue of plaintiff's failure to plead all underlying assignments,

 plaintiff failed to establish it had authority to enforce the mortgage.) Accordingly> the

 issue of standing raised by Defendants is properly limited to their assertion that BNY

 does not possess the original Note, and the Court need not address further any assertion

 as to BNY's possession of the Mortgage.

       B. BNY Antlv Demonstrated Its Status As TI1e Real Party In Interest.

           Contrary to Defendants' assertion, the record reflects that BNY actually exceeded

its evidentiary burden under the applicable rule of procedure by attaching to its

Complaint, and Motion for Summary Judgment, copies of the Note, endorsed in blank,

and Act 91 Notices.20 In addition, BNY attached a documentary Affidavit to its Motion


19
  {Comp!. at 19].
20
  Interestingly, Defendants also attached 11 copy of the Note, identical to that attached by BNY, which is
endorsed in blank, thereby conceding that the holder or possessor of this Note is entitled to enforcement.
See 13 Pa. C.S. § 3104, et seq.

                                                     7
     for Summary Judgment attesting therein, based on the attached documents, that it is in

     possession of the original Note (a true and correct copy of which is attached as an

     exhibit) secured by the recorded Mortgage in the amount of $420,880.72, on which

     Defendants defaulted by virtue of their failure to make payments due on April 1 t 2013,

     and thereafter." See Cunningham v, McWil/iams, 714 A.2d 1054, 1057 (Pa. Super. Ct.

     1998) (Summary judgment is appropriate where mortgagors admit that the mortgage is in

     default> that they have failed to pay interest on the obligation, and that the recorded

 mortgage is in the specified amount.)

            In response, Defendants failed to allege any material facts to specifically

 contradict these material allegations. Nor did Defendants counter BNY's Affidavit with

 any contrary evidence of their own. Moreover, in the year that transpired between the

 filing of their Answer to BNY's Complaint, and BNY's Motion for Summary Judgment,

 the record reflects no attempts having been made by Defendants to conduct the discovery

 that would have been necessary to support their claim.22 See First Wisconsin Trust Co.,

 653 A.2d at 695 (Respondent is required to act in timely fashion to muster evidence

necessary to preclude entry of judgment.) Contrary to that which transpired inJJ>

Morgan Chase Bank, N.A. v. Murray, 63 A.3d 1258 (Pa. Super. Ct. 2013), the prevailing

case on possession of the original note by a mortgagee, Defendants here simply failed to

produce any evidence of record necessary to demonstrate that there exist the requisite




21
    [Pl. 's Mot. Summ, J. at 14, Ex. 3}; See Kirby v. Kirby, 681 A.2d 385, 388 (Pa. Super. Ct. l 997)
(Documentary affldavlts, If uncontradicted, may properly support the entry of summary judgment as they
fall outside the ambit of the NaH~G/o Rule.) (Internal citation omitted).
22
   Aside from generally Including a rote "strict proof is requested" response ln Paragraphs 7 and 9 of their
Answer to BNYts Complaint, Defendants failed to demand presentation of the Note or apparently conduct
any discovery whatsoever.

                                                      8
 genuine issue of material fact to preclude entry of judgment, namely that BNY is not the

 holder of the original Note.

         In JP Morgan Chase Bank, N.A., Mr. Murray appealed from the trial court's entry

 of judgment in favor of the bank, asserting that the bank lacked standing based on defects

 in the chain of mortgage assignment and its alleged failure to demonstrate that it

 possessed the original note endorsed in blank. In addressing Mr. Murray's first claim, the

 Superior Court held that his challenge to standing based on the bank's alleged defective

chain of possession of the note was immaterial to the bank's right to enforce the note

because the note was a negotiable instrument under the Pennsylvania Uniform

Commercial Code, 13 Pa. C.S. § 1101, et seq. (th63 A.3d at 1265·66

(referencing 13 Pa. C.S. §§ 3 I 04, 3602.) In the instant case, Defendants admitted by

virtue of their general denials that the Note is endorsed in blank, and thus, enforceable by

a holder or possessor.

        Next, with regard to Mr. Murray's claim that the bank did not possess the original

note, the Court concluded that he had, indeed, demonstrated a genuine issue of material

fact to preclude entry of judgment.   Unlike instant Defendants, Mr. Murray sought in

discovery to inspect the original documents, including the note, which inspection

occurred. Additionally, in response to the banks' motion for summary judgment, Mr.

Murray attached an affidavit, declaring that the note presented to him for inspection was

not an original as asserted by the bank, thus presenting a material issue of fact as to




                                              9
 standing, precluding entry of judgment. Here, Defendants failed to produce any material

 facts whatsoever in their Response to BNY's Motion,

          Further distinguishing the instant case from JP Margan Chase Bank, N.A. is the

 fact that Defendants here never requested oral nrgwnent.23 Notwithstanding Defendants'

 assertion in their 1925(b) that BNY failed "to file note with the Trial Court [sic] least 20

 days before hearing on its motion," Defendants here never requested argument on BNY's

 Motion, Jet alone a hearing on the Motion, and as such no proceeding was ever even

 scheduled. Nor, as a matter of fact, do the applicable Rules of Procedure mandate such a

 filing requirement on behalf of BNY, which already attached a true and correct copy of

 the original Note in its possession to both its Complaint and Motion for Summary

Judgment."      In .JP Morgan Chase Bank, N.A., unlike the instant case, the Court

ultimately held that the parties' disagreement, supported by "competing averments by

affidavit," as to whether the note produced        was the   original note, presented a genuine

issue of material fact precluding entry of judgment. See id at 1267~68.

         Having failed to identify one or more issues of fact arising from the evidence of

record, or any evidence of record to support their alleged defense, Defendants' bald

assertions in response to BNY's Motion for Summary Judgment are inadequate to

preclude entry of judgment on the record before the Court

IV.      CONCLUSION

         This Court respectfully requests that its Order, dated June 23, 2015, entering

judgment, in rem, in favor of BNY, The Bank of New York Mellon FKA The Bank of

23 A cursory examination of Defendants' Response reflects that Defendants, In contravention of the
applicable Rules, fulled to face their responsive pleading with a cover sheet wherein they could have
requested argument. See e.g.; Montee. Local R. 1035.2(a)(l)(b)(l), 205,2(b), 103 S.2(aX2)(c}(l) requiring
motions and responses to be faced with a cover sheet, whereupon the parties may request argument.
2~ [Defs' l 925(b) Statement, at 14].



                                                   10
  New York as Trustee for the Certificateholders         of CW ALT, Inc. Alternative Loan Trust

  2007-1 Tl, Mortgage-Pass Through Certificates, Series 2007-1 Tl, and against

 Defendants, James R. Davis, Jr., and Sheila Davis be AFFIRMED.


                                                         BY THE COURT:




Copies of'the above Opinion
mailed on 12(--:/:/115 to:
By Flrst Class Mall:
Bank of New York Mellon, Pro Se, 55 Beattie Pace, Ste. I JO, Mail Stop 005, Greenville, SC 29601
Bank of New York, Pro Se, 55 Beattle Pace, Ste. 110, Mail Stop 00.S, Greenville, SC 2960 l
James R. Davis, Jr., Pro Se 1503 Grasshopper Road, Huntingdon Valley, PA. l 9006
Sheila Davis, Pro Se, 1503 Grasshopper Road, Huntingdon Valley, PA. 19006
David Michelson, Esquire
By Interoffice Math
  ourt Administration